      Case 7:20-cr-00057-WLS-TQL Document 46 Filed 09/21/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION
UNITED STATES,                              :
                                            :
v.                                          :       CASE NO.: 7:20-cr-57 (WLS)
                                            :
JACOB ANTHONY GUTHRIE,                      :
                                            :
       Defendant.                           :
                                            :
                                           ORDER

       Before the Court is the Parties’ Joint Motion for Continuance and Extension of the

Speedy Trial Deadline, filed September 20, 2021. (Doc. 44.) Therein the Parties move to

continue trial in this case, which is currently scheduled to begin in November 2021, and an

extension of the Speedy Trial Deadline to the next term of Court in the Valdosta Division.

The Parties request a continuance and extension as they are awaiting the transcript of a hearing

on Defendant’s Motion to Suppress Evidence (Doc. 26), held before this Court on June 8,

2021. It is the Parties belief that Defendant’s Motion to Suppress Evidence will be dispositive

in this case if granted. (Doc. 44 at 2.) For the reasons below, the Motion (Id.) is GRANTED.

       The Speedy Trial Act permits a district court to grant a continuance of trial so long as

the court makes findings that the ends of justice served by ordering a continuance outweigh

the best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

Section 3161(h)(7)(B) provides several factors the Court must consider when granting a

continuance. United States v. Ammar, 842 F.3d 1203, 1206 (11th Cir. 2016). Among those factors

are the likelihood that the lack of a continuance will result in a miscarriage of justice and the

likelihood that failure to grant a continuance would deprive the defendant continuity of

counsel or reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B).

                                                1
      Case 7:20-cr-00057-WLS-TQL Document 46 Filed 09/21/21 Page 2 of 2




       The Court finds that the failure to grant a continuance here would likely result in a

miscarriage of justice and deprive counsel of reasonable time necessary for effective

preparation. See 18 U.S.C. § 3161(h)(7)(B)(i) and (iv). Notably, the Parties need additional time

to receive the transcript of the hearing, prepare briefs on it and should Defendant’s Motion to

Suppress be denied, work on alternative solutions or make final preparations for trial.

       Accordingly, the Parties’ Joint Motion for Continuance and Extension of the Speedy

Trial Deadline (Doc. 44) is GRANTED. The case is CONTINUED to the Valdosta trial

term beginning February 7, 2022, unless otherwise ordered by the Court. The Court

ORDERS that the time from the date of this Order to the conclusion of the February 2022

Trial Term is EXCLUDED FROM COMPUTATION under the Speedy Trial Act pursuant

to 18 U.S.C. § 3161(h)(7).



       SO ORDERED, this 21st            day of September 2021.

                                            /s/ W. Louis Sands

                                            W. LOUIS SANDS, SR. JUDGE

                                            UNITED STATES DISTRICT COURT




                                               2
